OVERTON, Justice.
These three consolidated cases are before us on direct appeal from an order of the *631circuit court upholding the validity of section 918.017(1), Florida Statutes (1977), which directs the bifurcation of criminal proceedings when the defendant relies upon the defense of insanity. We have jurisdiction pursuant to article V, section 3(b)(1), Florida Constitution.
Subsequent to trial in these cases, we held section 918.017(1) unconstitutional. State ex rel. Boyd v. Green, 355 So.2d 789 (Fla.1978). Accordingly, the decision of the trial court is reversed and the cause remanded for proceedings consistent with State ex rel. Boyd v. Green.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.